DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-7, 9-12, 14, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (2016/0181864) and Edelen et al. (2006/0226706).  Regarding independent claims 1, 11, and 18, and dependent claims 12, 17, 19, and 20, Reddy teaches an uninterruptible power supply (UPS) system (Fig. 1) comprising: a plurality of UPSs/inverters (302/330) that generate a power output; a ring bus (306) coupled to said plurality of UPSs/inverters; a plurality of chokes (L1-L4), each choke of said plurality of chokes electrically coupling a respective UPS/inverter of said plurality of UPSs/inverters to said ring bus; and at least one circuit breaker (314; relays) coupled between an associated UPS/inverter of said plurality of UPSs/inverters and said ring bus, said at least one circuit breaker, in parallel with at least one choke, switchable to selectively bypass the at least one choke of said plurality of chokes in response to a fault occurring at said associated UPS/inverter. ([0024])  Reddy also teaches a controller (309) communicatively coupled to said at least one static switch, said controller operable to: monitor a current associated with said associated UPS/inverter; detect a fault condition that has occurred at any location throughout the system based at least partially on the monitored current; and control/close a first static switch of said at least one static switch 
	Reddy fails to explicitly teach the circuit breaker being a static switch.  Edelen teaches the idea of using a static switch, instead of a circuit breaker, to provide a bypass path. ([0002])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a static switch into Reddy’s invention for the circuit breakers to provide little to no interruption during the transition.
Regarding claims 5 and 14, Reddy teaches the plurality of UPSs/inverters are electrically coupled to a plurality of loads (304), each load of the plurality of loads coupled between two UPSs/inverters of said plurality of UPSs/inverters to receive redundant power. (Fig. 1)
Regarding claims 6 and 15, Reddy teaches each UPS/inverter of the plurality of UPSs/inverters shares electrical loads between the UPSs/inverters by controlling a power output of each UPS/inverter using frequency droop control through said ring bus. ([0014])
Regarding claim 7, Reddy teaches the at least one static switch comprises a static switch module (“logic and relays”), wherein the static switch module comprises a plurality of static switching devices. ([0024])
Regarding claim 9, Reddy teaches a plurality of switchgears, each switchgear (310-324) of said plurality of switchgears coupled between a respective UPS (302) of said plurality UPSs, said ring bus (306), and at least one load (304), said plurality of switchgears comprising a plurality of circuit breakers and said plurality of chokes (308s).

Regarding claim 21, Reddy teaches selectively bypassing comprises: providing a fault current through the ring bus when the fault condition is detected, wherein the fault current bypasses the respective choke through the static switch. ([0024], [0035], [0038])
3.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (2016/0181864) and Edelen et al. (2006/0226706) as applied to claims 1 and 11 above, and further in view of Kolhatkar et al. (2015/0263566).  Reddy and Edelen teach the UPS/power system and method as described above.  They fail to explicitly teach the at least one static switch being thyristors.  Kolhatkar teaches a similar UPS/power system (Fig. 8) to that of Reddy.  Kolhatkar teaches switches (804), similar to Reddy’s static switches, comprising thyristors ([0055]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Kolhatkar’s thyristors into Reddy’s invention for the static switches since it involves a simple substitution of one device to control connection in a branch for another to perform the same function.
Response to Arguments
4.	Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.  The Examiner believes the Reddy reference teaches the amendments to the claims.  The main function of the Reddy reference is to monitor the system, locate faults, and isolate them when they are detected.  In [0017], Reddy teaches the idea that having undesirable currents flowing in the system is an example of a fault.  In [0024], Reddy teaches the idea of .     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-8-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836